Citation Nr: 1216756	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  07-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for herpes disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to December 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 by rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A video conference hearing before the undersigned Veterans Law Judge was held in February 2010.  A transcript of the hearing has been associated with the claim file.  The Board remanded this case for further development in April 2010.  

Further, the issues of entitlement to service connection for skin eruptions and open sores in the groin area and other parts of the body to include, prurigo nodularis and xerosis and entitlement to service connection for tinea pedis were also on appeal and remanded by the Board in April 2010.  However, a subsequent rating decision in March 2012 granted service connection for these disabilities.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board reopened the claim for entitlement to service connection for herpes disease and remanded all of the issues for an appropriate skin examination.  A September 2011 deferred rating decision observed that April and November 2010 VA treatment records showed positive herpes antibodies and probable herpes lesions.  However, these records have not been associated with the claims file.  The most recent VA treatment records in the claims file date back to February 2008.  A review of the Virtual VA paperless claims processing system also does not include any additional VA treatment records.  As these records are pertinent to the issue on appeal and as VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from February 2008 to the present, to specifically include the April and November 2010 records that showed positive herpes antibodies and lesions, and associate them with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

The Veteran was afforded a VA examination in December 2011.  The examiner diagnosed benign penile cyst and found it to be non herpetic as evidenced by negative HSV Polymerase Chain Reaction testing of active lesion.  However, the examiner did not address the April and November 2010 VA treatment records, which showed positive herpes antibodies and probable herpes lesions.  Thus, if these records are obtained, the claims file along with these records should be sent to the same examiner for an additional opinion.  If the same examiner is not available, the claims file should be sent to another examiner for an opinion.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all of the Veteran's VA treatment records from February 2008 to the present, to specifically include the April and November 2010 records which showed positive herpes antibodies and lesions.  If these records are unavailable, it should be clearly noted in the claims file.  

2.  If and only if the above records are obtained, the claims file, to specifically include these records, should be sent to the same examiner who conducted the December 2011 VA examination for an additional opinion as to whether the Veteran currently has herpes and whether it is at least as likely as not (a 50% or higher degree of probability) that any herpes disease manifested in service or is otherwise related to service.  The examiner should address the April and November 2010 VA treatment records, purportedly showing positive herpes antibodies and lesions, as well as the April 1982 service treatment records that contained an assessment of probable herpes.  A detailed rationale for all opinions expressed should be provided.  If the same examiner is not available, the claims file should be sent to another examiner for an opinion as outlined above.   

3.  In the interest of avoiding future remand, the RO should then review the opinion to ensure that the above questions have been clearly answered and a rationale furnished for any opinion provided.  If not, appropriate action should be taken to remedy any such deficiencies in the opinion. 
  
4.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


